DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:
Regarding claim 4, on line 2, it appears that the word “set” before the word “comprising” should instead be “sets”.
Regarding claim 13, on line 2, it appears that the word “set” before the word “comprising” should instead be “sets”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liou (U.S. 2020/0305168).  Liou teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method comprising:  receiving, by a wireless device, configuration parameters of physical uplink control channel (PUCCH) resources of a cell, the PUCCH resources being grouped into a plurality of PUCCH resource groups” is anticipated by a UE (wireless device) that receives a configuration indicative of a first group of PUCCH resources of the active UL BWP as shown in step 615 of Figure 6 and spoken of on page 24, paragraph [0423]; where there are multiple PUCCH resource groups as spoken of on page 25, paragraph [0426].
“Receiving, via a control resource set, a downlink control information (DCI) indicating an uplink grant” is anticipated by the scheduling of a PUSCH transmission (indicates uplink grant) by a DCI format, wherein the DCI format is scheduled or transmitted by a CORESET associated with a first TRP identifier as spoken of on page 18, paragraph [0338].
“Selecting, based on the control resource set, a PUCCH resource group from the plurality of PUCCH resource groups” is anticipated by the selecting of a PUCCH resource from the first group of PUCCH resource(s) when the PUSCH is associated with or related to the first TRP identifier (based on CORESET) as spoken of on page 25, paragraph [0424].

Regarding claim 2, “determining the first PUCCH resource, from the selected PUCCH resource group, with a lowest PUCCH resource index” is anticipated by the selected PUCCH resource that may comprise the lowest PUCCH resource ID (index) among the first group of PUCCH resource(s) as spoken of on page 25, paragraph [0427].
Regarding claim 3, “wherein the DCI is of a DCI format 0_0 with a sounding reference signal resource indicator field being not configured” is anticipated by the UE that is scheduled to transmit a PUSCH via a DCI format 0_0 as shown in step 625 of Figure 6 and spoken of on page 25, paragraph [0423]; where DCI format 0_0 has no SRI field (sounding reference signal resource indicator field) indicated as spoken of on page 17, paragraph [0316].
Regarding claim 4, “wherein the PUCCH resource group is associated with one or more control resource set comprising the control resource set” is anticipated by the UE that may transmit the PUSCH via the spatial relation of a first PUCCH resource when the PUSCH is scheduled by a CORESET associated with the first TRP identifier as spoken of on page 20, paragraph [0365].
5, “wherein the selecting the PUCCH resource group comprises selecting the PUCCH resource group, from the plurality of PUCCH resource groups, with a PUCCH resource group index associated with the control resource set” is anticipated by the PUCCH resource groups having an associated PUCCH group ID (index), where the respective PUCCH group IDs are associated with the respective values of the TRP identifier, and where the TRP identifier values are associated with an index of a respective CORESET as spoken of on page 25, paragraphs [0425]-[0426].
Regarding claim 6, “wherein the transmitting the uplink transport block based on the spatial relation information comprises transmitting the uplink transport block based on a spatial domain transmission filter used for a transmission of uplink control information via the first PUCCH resource” is anticipated by the UE that transmits the PUSCH (uplink transport block) via a spatial relation (information) of a PUCCH resource, where the first TRP identifier is associated with or related to the spatial relation configured to the PUCCH resource as shown in step 630 of Figure 6 and spoken of on page 18, paragraph [0340], as well as page 25, paragraph [0423]; and where the PUCCH spatial relation information is transmitted via a spatial domain filter as spoken of on page 5, paragraph [0121].
 Regarding claim 7, “wherein the configuration parameters of the cell comprise first configuration parameters of a plurality of control resource sets comprising the control resource set” is anticipated by the UE (wireless device) that receives a configuration indicative of a first group of PUCCH resources of the active UL BWP as shown in step 615 of Figure 6 and spoken of on page 24, paragraph [0423]; where there are multiple PUCCH resource groups as spoken of on page 25, paragraph [0426]; 
Regarding claim 8, “wherein the plurality of control resource sets are grouped into a plurality of control resource set groups, each of the plurality of control resource set groups being identified with a control resource set pool index” is anticipated by the TRP identifier that may comprise an index or ID of a group of CORESETs as spoken of on page 17, paragraphs [0327] and [0330]; as well as page 25, paragraph [0425].
Regarding claim 9, “wherein each of the plurality of PUCCH resource groups is associated with a corresponding one of the plurality of control resource set groups” is anticipated by the TRP identifier that may comprise an index or ID of a group of CORESETs as spoken of on page 17, paragraphs [0327] and [0330]; as well as page 25, paragraph [0425]; where a selected PUCCH resource could be selected from a PUCCH resource group associated with the TRP identifier as spoken of on page 25, paragraph [0424].
Regarding claim 10, “wherein the selecting the PUCCH resource group comprises selecting the PUCCH resource group, from the plurality of PUCCH resource groups, associated with a corresponding control resource set group, of the plurality of control resource set groups, comprising the control resource set” is anticipated by the TRP identifier that may comprise an index or ID of a group of CORESETs as spoken of on page 17, paragraphs [0327] and [0330]; as well as page 25, paragraph [0425]; where associated with the TRP identifier as spoken of on page 25, paragraph [0424].
Regarding claim 11, “a wireless device comprising:  one or more processors; memory storing instructions that, when executed by the one or more processors, cause the wireless device to:  receive, from a base station, configuration parameters of physical uplink control channel (PUCCH) resources of a cell, the PUCCH resources being grouped into a plurality of PUCCH resource groups” is anticipated by a UE (wireless device) that receives a configuration indicative of a first group of PUCCH resources of the active UL BWP as shown in step 615 of Figure 6 and spoken of on page 24, paragraph [0423]; where there are multiple PUCCH resource groups as spoken of on page 25, paragraph [0426]; where the UEs 116, 122 in communication with base station 100 of Figure 1 include a CPU 308 (processor) and a memory 310 including program code 312 (instructions) as shown in Figure 3 and spoken of on page 2, paragraph [0030].
“Receive, via a control resource set, a downlink control information (DCI) indicating an uplink grant” is anticipated by the scheduling of a PUSCH transmission (indicates uplink grant) by a DCI format, wherein the DCI format is scheduled or transmitted by a CORESET associated with a first TRP identifier as spoken of on page 18, paragraph [0338].
“Select, based on the control resource set, a PUCCH resource group from the plurality of PUCCH resource groups” is anticipated by the selecting of a PUCCH resource from the first group of PUCCH resource(s) when the PUSCH is associated 
Lastly, “determine a spatial relation information corresponding to a first PUCCH resource of the selected PUCCH resource group; and transmit an uplink transport block via the uplink grant based on the spatial relation information” is anticipated by the UE that transmits the PUSCH (uplink transport block) via a spatial relation (information) of a PUCCH resource, where the first TRP identifier is associated with or related to the spatial relation configured to the PUCCH resource as shown in step 630 of Figure 6 and spoken of on page 18, paragraph [0340], as well as page 25, paragraph [0423].
Regarding claim 12, “determining the first PUCCH resource, from the selected PUCCH resource group, with a lowest PUCCH resource index” is anticipated by the selected PUCCH resource that may comprise the lowest PUCCH resource ID (index) among the first group of PUCCH resource(s) as spoken of on page 25, paragraph [0427].
Regarding claim 13, “wherein the PUCCH resource group is associated with one or more control resource set comprising the control resource set” is anticipated by the UE that may transmit the PUSCH via the spatial relation of a first PUCCH resource when the PUSCH is scheduled by a CORESET associated with the first TRP identifier as spoken of on page 20, paragraph [0365].
Regarding claim 14, “wherein the selection of the PUCCH resource group comprises selecting the PUCCH resource group, from the plurality of PUCCH resource groups, with a PUCCH resource group index associated with the control resource set” is anticipated by the PUCCH resource groups having an associated PUCCH group ID 
Regarding claim 15, “wherein the transmission of the uplink transport block based on the spatial relation information comprises transmitting the uplink transport block based on a spatial domain transmission filter used for a transmission of uplink control information via the first PUCCH resource” is anticipated by the UE that transmits the PUSCH (uplink transport block) via a spatial relation (information) of a PUCCH resource, where the first TRP identifier is associated with or related to the spatial relation configured to the PUCCH resource as shown in step 630 of Figure 6 and spoken of on page 18, paragraph [0340], as well as page 25, paragraph [0423]; and where the PUCCH spatial relation information is transmitted via a spatial domain filter as spoken of on page 5, paragraph [0121].
Regarding claim 16, “wherein the configuration parameters of the cell comprise first configuration parameters of a plurality of control resource sets comprising the control resource set” is anticipated by the UE (wireless device) that receives a configuration indicative of a first group of PUCCH resources of the active UL BWP as shown in step 615 of Figure 6 and spoken of on page 24, paragraph [0423]; where there are multiple PUCCH resource groups as spoken of on page 25, paragraph [0426]; where the PUCCH resource groups are associated with respective values of a TRP identifier as spoken of on page 25, paragraph [0423]; and where the TRP identifier values are associated with an index of a respective CORESET as spoken of on page 25, paragraphs [0425]-[0426].
17, “wherein the plurality of control resource sets are grouped into a plurality of control resource set groups, each of the plurality of control resource set groups being identified with a control resource set pool index” is anticipated by the TRP identifier that may comprise an index or ID of a group of CORESETs as spoken of on page 17, paragraphs [0327] and [0330]; as well as page 25, paragraph [0425].
Regarding claim 18, “wherein each of the plurality of PUCCH resource groups is associated with a corresponding one of the plurality of control resource set groups” is anticipated by the TRP identifier that may comprise an index or ID of a group of CORESETs as spoken of on page 17, paragraphs [0327] and [0330]; as well as page 25, paragraph [0425]; where a selected PUCCH resource could be selected from a PUCCH resource group associated with the TRP identifier as spoken of on page 25, paragraph [0424].
Regarding claim 19, “wherein the selection of the PUCCH resource group comprises selecting the PUCCH resource group, from the plurality of PUCCH resource groups, associated with a corresponding control resource set group, of the plurality of control resource set groups, comprising the control resource set” is anticipated by the TRP identifier that may comprise an index or ID of a group of CORESETs as spoken of on page 17, paragraphs [0327] and [0330]; as well as page 25, paragraph [0425]; where a selected PUCCH resource could be selected from a PUCCH resource group associated with the TRP identifier as spoken of on page 25, paragraph [0424].
Regarding claim 20, “a system comprising:  a base station comprising:  one or more second processors; and memory storing instructions that, when executed by the one or more second processors, cause the base station to:  transmit configuration the UEs 116, 122 and base station 100 of Figure 1 all may include a CPU 308 (processor) and a memory 310 including program code 312 (instructions) as shown in Figure 3 and spoken of on page 2, paragraph [0030]. 
“Transmit via a control resource set, a downlink control information (DCI) indicating an uplink grant” and “receive the DCI via the control resource set” is anticipated by the scheduling of a PUSCH transmission (indicates uplink grant) by a DCI format, wherein the DCI format is scheduled or transmitted by a CORESET associated with a first TRP identifier as spoken of on page 18, paragraph [0338].
“Select, based on the control resource set, a PUCCH resource group from the plurality of PUCCH resource groups” is anticipated by the selecting of a PUCCH resource from the first group of PUCCH resource(s) when the PUSCH is associated with or related to the first TRP identifier (based on CORESET) as spoken of on page 25, paragraph [0424].
Lastly, “determine a spatial relation information corresponding to a first PUCCH resource of the selected PUCCH resource group; and transmit an uplink transport block .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467